Citation Nr: 1516614	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998, January 2002 to December 2002, and March 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In January 2015, the Veteran's representative the Veteran submitted additional evidence in support of the Veteran's claims on appeal, with a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed both ulcerative colitis and GERD during his service, to include as due to living in unsanitary conditions in Iraq and having to eat local foods (September 2010 statement).  He has further reported in-service symptoms of nausea, diarrhea, cramping, bleeding, and heartburn.  (March and November 2011 statements; July 2013 VA Form 9).

In his July 2003 Post Deployment Health Assessment, the Veteran reported symptoms including chest pain or pressure, diarrhea, and frequent indigestion.  Also, the July 2003 Post-deployment Health Care Provider Review documented exposure to human body parts, dead animals, and human waste.  The July 2003 report of medical history similarly noted pain or pressure in the right side of the chest and hemorrhoids.  The examiner also noted a report blood in stool.  

Given the incidents in service, the Veteran should be afforded a VA examination to determine whether his diagnosed ulcerative colitis and/or GERD is/are etiologically related to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should also consider the medical treatise information provided with the January 2015 informal hearing presentation.

The Board also notes that the Veteran appears to receive treatment through the East Orange VA Medical Center, but that the most recent treatment records are dated in January 2009.  Therefore, while on remand, any unassociated VA treatment records should also be obtained for consideration in the appeal.

The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for ulcerative colitis and/or GERD.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given another opportunity to identify any non-VA healthcare provider who treated him for ulcerative colitis and/or GERD.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain VA treatment records from the East Orange VA Medical Center, from January 2009 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his (i) ulcerative colitis and (ii) GERD.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner should render opinions as to the following:

a)  Does the Veteran currently have (i) ulcerative colitis and/or (ii) GERD?

b)  Is it at least as likely as not that (i) ulcerative colitis and/or (ii) GERD is related to the Veteran's active service?  

The examiner should specifically consider the Veteran's reports of (1) unsanitary conditions in Iraq and (2) eating local foods, and (3) symptoms including nausea, diarrhea, cramping, bleeding, and heartburn starting in service.  (September 2010 and March and November 2011 statements; July 2013 VA Form 9; July 2003 service treatment records).  The examiner should also consider the medical treatise information submitted with the January 2015 informal hearing presentation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology.  An explanation for any opinion offered should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

